
Exhibit 10.1

 

AMENDMENT AGREEMENT NO. 1

 

This AMENDMENT AGREEMENT NO. 1 (this “Amendment”) to the Agreement and Plan of
Merger dated as of December 31, 2019 (the “Merger Agreement”) is made as of
September___, 2020, by and among Splash Beverage Group, Inc., a Nevada
corporation (the “Company”), SBG Acquisition Inc. and Splash Beverage Group,
Inc., a Colorado corporation (the “Parent”).

 

WHEREAS, on March 31, 2020, SBG Acquisition Inc. merged with and into the
Company with the Company being the surviving company and a wholly-owned
subsidiary of the Parent;

 

WHEREAS, the Company and Parent are parties to the Merger Agreement dated
_____________________;

 

WHEREAS, the Company and Parent wish to amend the Merger Agreement as set forth
herein;

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1. Definitions. Capitalized terms which are used herein without definition and
which are defined in the Merger Agreement shall have the same meanings herein as
in the Merger Agreement.

 

2.  Amendment to Paragraph 7.5. Paragraph 7.5 of the Merger Agreement is hereby
amended and restated in its entirety to read as follows:

 

7.5 Conversion of Company’s Outstanding Debt and of Outstanding Preferred Stock.
On or prior to the Closing  all indebtedness and loan obligations of the
Company, other than Permitted Closing Debt, shall be converted into equity of
the Company at a rate of $1.00 per share and upon such other terms as may be
reasonably acceptable to Parent and principal shareholders of Parent provided
that Permitted Closing Debt will be converted within 60 days of the Closing, and
provided further that all conversions of Company debt outstanding at Closing
into shares of common stock and all conversions of the Company’s  Preferred
Stock into shares of common stock are subject to  being rescinded, pursuant to
the terms of Note Conversion Agreements and Preferred Stock Conversion
Agreements, forms of which agreements are attached hereto as Exhibits B and C
respectively, if  Parent raises less than  $9 million of additional debt and/or
equity capital, through a public and/or private offering or offerings (the
“Supplemental Capital”) by April 30, 2021 (the “Supplemental Raise Date”).

 



1

 

 

3. Amendment to Paragraph 8.8 of the Merger Agreement. Paragraph 8.8 of the
Merger Agreement is hereby amended and restated in its entirety to read as
follows:

 

8.8 Restricted Stock; Piggyback Registration Rights. The shares to be issued
hereunder (the “Merger Shares”) have not been registered with the United States
Securities and Exchange Commission (“SEC”) or with the securities regulatory
authority of any state. The Merger  Shares are subject to restrictions imposed
by federal and state securities laws and regulations on transferability and
resale, and may not be transferred assigned or resold except as permitted under
the Securities Act of 1933, as amended (the “Act”), and the applicable state
securities laws, pursuant to registration thereunder or exemption therefrom.
Parent, following the Merger, may also be referred to herein as “SplashPM.” At
such time, if ever, that SplashPM determines to file a registration statement
with the   SEC     relating to an offering for its own account, or the account
of others under the Act, of any of its equity securities (other than on Form S-4
or Form S-8 or their then equivalents relating to equity securities to be issued
solely in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other bonafide employee
benefit plans) (the “Registration Statement”), SplashPM shall send written
notice of such determination to those Company Shareholders entitled to piggyback
registration rights under the Note Conversion and Preferred Stock Conversion
Agreements (collectively the “Registration Rights Holders” and individually a
“Rights Holder”), and, if within 10 days after the date of  receipt of such
notice the Registration Rights Holders, or any of them, shall so request in
writing, SplashPM shall include within the Registration Statement all or any
part of the Merger Shares (“Registerable Securities”) requested to be
registered, provided however Registerable Securities may be removed pro rata to
the percentage of securities being removed by other selling shareholders whose
shares are also covered by the Registration Statement (“Removed Registerable
Securities”) if such removals are required to comply with any written comments
from the SEC with respect to Rule 415 promulgated under  the Act. The Company
covenants to maintain the effectiveness of the Registration Statement, and of
any registration statement filed thereafter which must include the Removed
Registerable Securities, if any, (an “RRS Registration Statement”), by promptly
preparing and filing post-effective amendments to the Registration Statement and
RRS Registration Statement until all of the Registerable Securities and Removed
Registerable Securities are sold. The registration rights granted herein shall
remain in full effect and continue to extend to the Registerable Securities and
Removed Registerable Securities until they are sold. All fees and costs of or
incidental to any such registration statement shall be borne by the Company and
SplashPM. All shares of restricted common stock of Parent outstanding at the
time of Closing  and all shares of common stock underlying outstanding options
of Parent at time of Closing shall be provided and accorded the same
registration rights  as given hereunder to Registration Rights Holders. Parent
further covenants that it will not extend, provide or permit piggyback
registration rights to any holder of Permitted Closing Debt for so long as any
Rights Holder has not fully sold its Registerable Securities.

 

Notwithstanding anything to the contrary herein, SplashPM will not be required
to include any Registrable Shares on any registration statement if such
securities may be resold pursuant to Rule 144 promulgated under the Securities
Act of 1933, as amended, without volume limitation.

 

 Notwithstanding anything contained herein, if the managing underwriter(s) of an
offering being conducted by SplashPM advise(s) SplashPM and the Holder(s) of the
Registrable Shares in writing that the aggregate number of shares of Common
Stock to be sold by the Company or any other stockholder (other than a Holder),
if any, and Registrable Shares requested to be included in the offering exceeds
the amount that they believe could be sold without adversely affecting the
offering, then the aggregate number of shares of Common Stock to be sold by
SplashPM or any other stockholder (other than a Holder), if any, and Registrable
Shares will be reduced to the amount recommended by such managing
underwriter(s).

 



2

 

 

For avoidance of doubt once the common stock issued or issuable pursuant to the
Note Conversion Agreement and Preferred Stock Conversion Agreement (including
the Registrable Securities Shares) may be sold under Rule 144 without volume
limitations such securities shall not be entitled to any registration rights
pursuant to the Merger Agreement (as amended) and the Company shall not be
required to provide such Holder with the notice referenced in Paragraph 8.8.”

 

4. Counterparts. This Amendment may be executed in counterparts with the same
effect as if both Parties had signed the same documents. All such counterparts
shall be deemed an original, shall be construed together, and shall constitute
one and the same instrument.

 

5. Entire Agreement. This Amendment constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, among the parties with
respect to the subject matter hereof. Except as provided herein, all provisions,
terms and conditions of the Merger Agreement shall remain in full force and
effect.

 

6. Governing Law and Venue. This Amendment and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Nevada. The parties agree that all actions and proceedings arising out of or
relating directly or indirectly to this Amendment or any ancillary agreement or
any other related obligations shall be litigated solely and exclusively in the
state or federal courts located in the City of Las Vegas, Clark County and that
such courts are convenient forums. Each party hereby submits to the personal
jurisdiction of such courts for purposes of any such actions or proceedings.

 



3

 

 

IN WITNESS WHEREOF, the Company and ____________ have caused this Amendment to
be executed as of the date first written above.

 

  SPLASH BEVERAGE GROUP, INC.   (a Nevada corporation)         By:       Name:  
  Title:                  

 



4

 